Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a)-(d) of EP17161811.9, filed in EPO on 3/20/2017, and PCT/EP2018/056475, filed in EPO on 3/15/2018.

Preliminary Amendment
Applicant submitted a preliminary amendment on 9/12/2019. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because in Figure 1, Figure 2, Figure 3, Figure 4, Figure 6 drawings are difficult to review with respect to the specification. The drawings are objected to because the Examiner may require and is requiring descriptive text labels, “Figure 2 item 200 is an unlabeled rectangular [MPEP 608.02(b) examiner note].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, 13, 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ranjan et al (U.S. Patent Pub. No. 2009/0292559, hereafter referred to as Ranjan) in view of Min et al (U.S. Patent Pub. No. 2017/0324887, hereafter referred to as Min).

Regarding Claim 1, Ranjan teaches a medical imaging system comprising: a memory containing machine executable instructions (paragraph 26, Ranjan teaches using a RAM); a processor, wherein execution of the machine executable instructions cause the processor (paragraph 26, Ranjan teaches using a processor) to: receive a magnetic resonance image (paragraph 23, Ranjan teaches capturing MRI data that used by radiologist); receive metadata descriptive of the magnetic resonance image (paragraph 21, Ranjan teaches capturing MRI data with metadata information about the patient and image information.).
Ranjan does not explicitly disclose wherein the metadata comprises reference gray scale value data as numerical values which are referenced respectively to two or more tissue types; and 
segment the magnetic resonance image using an image segmentation algorithm that is modified on the basis of the reference gray scale value data.
Min is in the same field of art of image processing. Further, Min teaches wherein the metadata comprises reference gray scale value data as numerical values which are referenced respectively to two or more tissue types (paragraph 85, Min teaches including metadata that includes the grayscale information about the image); and segment the magnetic resonance image using an image segmentation algorithm that is modified on the basis of the reference gray scale value data (paragraph 85, paragraph 134, Min teaches the gray scale represents saturation that is used for determine regions in the image, the Examiner interprets this would effect on segmentation).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ranjan by incorporating the metadata information that includes grayscale information that is taught by Min, to make the invention that capture MRI images, includes metadata information in the image such as grayscale values and uses that information of dividing the image; thus, one of ordinary skilled in the art would be motivated to combine the references since in the case where the color gamut of the input image is narrower than the color gamut of the display device, it is required to appropriately correct the input image in order to improve a color reproduction characteristic of an image displayed by the display device (paragraph 4, Min).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 
	
In regards to Claim 9, Ranjan in view of Min teaches wherein the image segmentation algorithm comprises a mesh model for segmenting the magnetic resonance image (paragraph 33, Ranjan), wherein the mesh model is adjusted using the reference gray scale values (paragraph 40, paragraph 41, paragraph 42, Ranjan).  

In regards to Claim 12, Ranjan in view of Min teaches wherein the metadata is contained in the DICOM header of the magnetic resonance image (paragraph 21, Ranjan).  

Regarding Claim 13, Ranjan teaches a computer program product comprising machine executable instructions stored on a non-transitory computer readable medium for execution by a processor controlling a medical imaging system (paragraph 26, Ranjan teaches using a RAM), wherein execution of the machine executable instructions cause the processor to: 
receive a magnetic resonance image (paragraph 23, Ranjan teaches capturing MRI data that used by radiologist); 
receive meta data descriptive of the magnetic resonance image (paragraph 21, Ranjan teaches capturing MRI data with metadata information about the patient and image information.).
Ranjan does not explicitly disclose wherein the metadata comprises reference gray scale value data as numerical values which are referenced respectively to two or more tissue types; and 
segment the magnetic resonance image using an image segmentation algorithm that is modified on the basis of the reference gray scale value data.  
Min is in the same field of art of image processing. Further, Min teaches wherein the metadata comprises reference gray scale value data as numerical values which are referenced respectively to two or more tissue types (paragraph 85, Min teaches including metadata that includes the grayscale information about the image); and 
segment the magnetic resonance image using an image segmentation algorithm that is modified on the basis of the reference gray scale value data (paragraph 85, paragraph 134, Min teaches the gray scale represents saturation that is used for determine regions in the image, the Examiner interprets this would effect on segmentation).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ranjan by incorporating the metadata information that includes grayscale information that is taught by Min, to make the invention that capture MRI images, includes metadata information in the image such as grayscale values and uses that information of dividing the image; thus, one of ordinary skilled in the art would be motivated to combine the references since in the case where the color gamut of the input image is narrower than the color gamut of the display device, it is required to appropriately correct the input image in order to improve a color reproduction characteristic of an image displayed by the display device (paragraph 4, Min).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 


Regarding Claim 14, Ranjan teaches a method of operating a medical imaging system, wherein the method comprises: receiving a magnetic resonance image (paragraph 23, Ranjan teaches capturing MRI data that used by radiologist); receiving meta data descriptive of the magnetic resonance image (paragraph 21, Ranjan teaches capturing MRI data with metadata information about the patient and image information.).
Ranjan does not explicitly disclose wherein the metadata comprises reference gray scale value data as numerical values which are referenced respectively to two or more tissue types; and segmenting the magnetic resonance image using an image segmentation algorithm that is modified on the basis of the reference gray scale value data.
Min is in the same field of art of image processing. Further, Min teaches wherein the metadata comprises reference gray scale value data as numerical values which are referenced respectively to two or more tissue types (paragraph 85, Min teaches including metadata that includes the grayscale information about the image); and 
segmenting the magnetic resonance image using an image segmentation algorithm that is modified on the basis of the reference gray scale value data (paragraph 85, paragraph 134, Min teaches the gray scale represents saturation that is used for determine regions in the image, the Examiner interprets this would effect on segmentation).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ranjan by incorporating the metadata information that includes grayscale information that is taught by Min, to make the invention that capture MRI images, includes metadata information in the image such as grayscale values and uses that information of dividing the image; thus, one of ordinary skilled in the art would be motivated to combine the references since in the case where the color gamut of the input image is narrower than the color gamut of the display device, it is required to appropriately correct the input image in order to improve a color reproduction characteristic of an image displayed by the display device (paragraph 4, Min).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 


Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ranjan in view of Min in view of Thomson et al (U.S. Patent Pub. No. 2013/0243287, hereafter referred to as Thomson).

Regarding Claim 8, Ranjan in view of Min teaches MR imaging and performing segmentation and metadata analysis on the images.
Ranjan in view of Min does not explicitly disclose wherein the image segmentation algorithm comprises an anatomical atlas matching algorithm for segmenting the magnetic resonance image, wherein the anatomical atlas matching algorithm is adjusted using the reference gray scale values.  
Thomson is in the same field of art of imaging the system. Further, Thomson teaches wherein the image segmentation algorithm comprises an anatomical atlas matching algorithm for segmenting the magnetic resonance image (paragraph 15, paragraph 75, Thomson), 
wherein the anatomical atlas matching algorithm is adjusted using the reference gray scale values (paragraph 15, paragraph 87-pararaph 90, Thomson).  
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ranjan in view of Min by including the atlas segmentation that is taught by Thomson, to make the invention that capture MRI images, includes metadata information in the image such as grayscale values and uses that information of dividing the image and compares to an atlas; thus, one of ordinary skilled in the art would be motivated to combine the references since it is thus a problem to be solved by the invention to provide a method of segmentation of images comprising information about tissues which does not require to provide such a spatial atlas (paragraph 3, Thomson).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

Allowable Subject Matter
Claims 2, 3, 4, 5, 6, 7, 10, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665